        Case 1:17-cv-09375-LJL Document 80 Filed 05/27/20 Page 1 of 2




                                                       May 26, 2020

VIA ECF
Hon. Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     Mario Hernandez v. BMNY Contracting Corp., et al.
                       Docket No.: 17-CV-9375 (LJL)

Dear Judge Liman:

        This firm represents the named Plaintiffs and all opt-in Plaintiffs (collectively as
“Plaintiffs”), which brought the above referenced matter against Defendant BMNY
Construction Corp., their former employer, for various violations of the Fair Labor Standards
Act and New York Labor Law, as well as wage claims under New York common law. 1 D.E.
61. The Court referred this matter to the SDNY mediation panel and directed the parties to
conduct mediation by May 29, 2020 and scheduled a status conference on June 2, 2020 at
10:00 a.m. Plaintiffs now request an extension of time to conduct mediation and an
adjournment of the impending conference.

        The SDNY mediation panel assigned mediator Neil Eiseman to this matter and
scheduled mediation for May 26, 2020. Unfortunately, due to circumstances beyond the
parties’ control, that mediation could not occur on May 26, 2020. Specifically, Mr. Eiseman
inadvertently believed that he had been removed as the mediator for this matter due to
communications with the mediation panel, which resulted in a delay of the mediation process.
However, since resolving this miscommunication, Mr. Eiseman has conducted a pre-
mediation conference with the parties. Moreover, he has directed the parties to exchange
certain documents and information to prepare the matter for mediation by June 15, 2020 and
to exchange mediation statements by June 30, 2020. Based on scheduling constraints, the
parties are working to schedule the mediation during the last two weeks of July 2020.

        This matter involves nineteen Plaintiffs and opt-in Plaintiffs. The parties anticipate
that completing discovery will require devoting significant resources by all parties to produce
the remaining document discovery and conduct depositions of the Plaintiffs, Defendant
BMNY Construction Corp. and relevant third-party witnesses. This discovery will require an
exceptional expenditure of attorneys’ fees and litigation expenses. As such, the parties
believe that conducting mediation prior to embarking on that course of discovery is necessary

1
  Defendants BMNY Contracting Corp., Eastland Services Corp., and Benedetto Cupo are not currently
participating in this action and will be subject to a motion for default following mediation.

                                                1
        Case 1:17-cv-09375-LJL Document 80 Filed 05/27/20 Page 2 of 2


to conserve the parties’ resources to put those sums toward a potential settlement and to
increase the parties’ probability of success at mediation. As a result, the parties believe an
adjournment of the June 2, 2020 status conference is appropriate.

        Accordingly, Plaintiffs, on behalf of and with the consent of Defendant BMNY
Construction Corp., request: (1) an extension of time to complete mediation from May 29,
2020 to July 31, 2020, (2) an adjournment of the June 2, 2020 status conference to a date
convenient to the Court; and (3) an extension of time to submit a proposed Case Management
Plan and Scheduling Order until one week prior to the status conference. Having conferred,
the parties are available for a rescheduled status conference on August 3, 4, 5, 6, 7, 10, 11,13
and 14, 2020.

        The parties made a prior request to adjourn this status conference due to a scheduling
conflict (and requested referral of this matter to the SDNY mediation panel to permit the
parties to engage in mediation) and made a second request to adjourn this conference due to
complications caused by the Covid-19 pandemic, both of which were granted. The parties
made one prior request of the deadline to conduct mediation due to complications caused by
the Covid-19 pandemic, which was granted.

       We thank the Court for its kind consideration of these requests.

                                                      Respectfully submitted,

                                                      __/S/ David D. Barnhorn______
                                                      DAVID D. BARNHORN, ESQ.

C:     All Counsel of Record via ECF




  GRANTED. The status conference previously scheduled for June 2, 2020
  is ADJOURNED to August 4, 2020 at 3:45 p.m. The parties shall submit
  the proposed Case Management Plan and Scheduling Order one week prior
  to the conference.

  SO ORDERED. 5/27/2020.




                                               2
